Citation Nr: 1805259	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  14-21 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart condition.

2.  Entitlement to service connection for service connection for a heart condition, including mild mitral valvulopathy, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970 and from January 1974 to May 1983.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a September 2011 rating decision issued by the Nashville, Tennessee, Regional Office (RO), which reopened the Veteran's claim of entitlement to service connection for a heart condition, but denied the claim on the merits.  The Veteran perfected a timely appeal to that decision.  

On December 11, 2017, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing has been associated with the file.  Additional evidence was received at that time along with a waiver of consideration by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2017).  

Regardless of whether the RO has determined that new and material evidence has been received sufficient to warrant reopening previously denied claims, because such a question is a jurisdictional matter, the Board must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The issue of entitlement to service connection for a heart condition, including mitral valvulopathy, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In an April 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a heart condition.  The Veteran did not perfect an appeal of that rating decision and new and material evidence was not received within one year of its issuance.  

2.  The evidence associated with the claims file since the April 2004 decision relates to an unestablished fact necessary to substantiate the claim for service connection for a heart condition, including mild mitral valvulopathy, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 2004 rating decision that denied service connection for a heart condition is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. § 20.1103 (2017).  

2.  Evidence received since the April 2004 rating decision is new and material; therefore, the claim of entitlement to service connection for a heart condition, including mild mitral valvulopathy is reopened.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.156 (a), 20.1103 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background & Analysis-Claim to reopen S/C-Heart condition.

Unappealed RO decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Historically, the Veteran initially filed a claim for service connection for a heart condition (VA Form 21-526) in February 2004.  The RO reviewed the Veteran's military personnel records, which show that the Veteran was awarded the National Defense Service Medal, the Vietnam Service Medal, the Vietnam Campaign Medal, the Vietnam Cross of Gallantry, the Bronze Star medal, and the Combat Infantry Badge.  The service treatment records (STRs) reflect that, in October 1968, the Veteran reported a history of rheumatic fever and was requesting medical work up for any cardiac complications.  No finding of a heart condition was reported.  The separation examination, dated in February 1971, was negative for any complaints or findings of a heart condition; clinical evaluation of the heart was normal.  A chest x-ray dated in December 1974 was negative.  

Submitted in support of the Veteran's claim were VA progress notes dated from January 2002 to February 2004, which were negative for any complaints of or clinical findings of a heart condition.  Also considered were private treatment reports dated from December 1999 to March 2004 which were also negative for any complaints or findings of a heart condition.  

Of record is the report of a VA examination for a stress disorder, conducted in March 2004, at which time the Veteran reported a history of periodic chest pains due to having one heart valve that is faulty.  No clinical findings or any pertinent diagnosis was noted.  

By a rating action in April 2004, the RO denied service connection for a heart condition based on a finding that there was no evidence of a heart condition in service or a current diagnosis of a heart disorder.  A notice of disagreement (NOD) to that determination was received in May 2004, and a statement of the case (SOC) was issued in May 2005; however, however, the Veteran did not perfect an appeal of that decision and it became final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. § 20.1103.  

VA progress notes dated from September 2004 to December 2004 include evidence that the Veteran underwent an echocardiogram in December 2004, the findings of which was reported to be normal.  

The record indicates that the Veteran's request to reopen his claim for service connection for a heart condition was received in May 2010.  Considered in conjunction with the Veteran's claim were the results of a VA examination for diabetes mellitus dated in July 2010.  Following the examination, the examiner noted that the Veteran had a diagnosis of type 2 diabetes mellitus.  The examiner stated that the evidence does not show other diabetic conditions, but he stated that a potential diabetic complication found on the examination was cardiovascular disease.  

The Veteran was afforded a VA heart examination in October 2010.  At that time, the Veteran indicated that he was told that he had a murmur when he had his military exit physical associated with some occasional shortness of breath; a heart echography showed mild MV calcification.   The Veteran denied a history of myocardial infarction, hypertensive heart disease, heart rhythm disturbance, valvular heart disease, including prosthetic valve, congestive heart failure or other heart disease, angina, dizziness, syncope, fatigue and dyspnea.  He also reported a history of hypertension.  The Veteran indicated that he currently had no acute symptoms.  Following an examination, the examiner stated that there was no evidence of congestive heart failure or pulmonary hypertension.  The diagnosis was mild mitral valvulopathy.  No ischemic heart present.  The examiner opined that it is less likely as not the Veteran's current mild mitral valvulopathy is related to his service connected diabetes mellitus, type 2.  The examiner explained that diabetes does not cause mitral valve calcification.  

VA treatment records dated from January 2002 to November 2017 indicate that the Veteran received follow up evaluation and treatment for complaints of chest pain.  These records show that the Veteran continued to report a history of ischemic heart disease.  These records show that the Veteran reported a history of rheumatic heart disease as a child, and he received treatment for a heart condition.  A treatment note, dated in October 2012, reflects an assessment of intermittent chest pain.  In February 2013, the Veteran underwent a left heart catheterization and coronary angiography; the diagnoses were non-obstructive CAD, myocardial bridge.  A neurology note, dated in November 2016, indicated that the Veteran suffered a stroke in March 2016 with left hemiparesis.  A preoperative clearance examination in April 2017 reflects an impression of no chest pain or other clinical evidence of ischemia with stress.  A cardiology outpatient note, dated in August 2017, indicates that the Veteran was seen for routine follow up after he had a stroke; it was noted that he was doing well overall.  

At his personal hearing in December 2017, the Veteran's representative noted that the Veteran has dealt with a lot of new health issues related to his claimed heart condition since the SOC.  It was reported that the Veteran has had to go to the cardiologist on many occasions.  It was further reported that he had a stroke in 2016.  The representative maintains that the Veteran has now been diagnosed with ischemia, coronary artery disease and coronary artery disease; as such, he now has coronary artery disease that could be presumptively related to his exposure to Agent Orange.  

Submitted at the hearing was a private hospital report, which shows that the Veteran was admitted to a private hospital in March 2016 for weakness.  The discharge diagnosis was stroke. 

Evidence submitted since the time of the RO's April 2004 rating decision, consisting, for the most part, of VA progress notes, private treatment records and VA examination reports, is new and material as to the issue of service connection for a heart condition.  The treatment reports showing ongoing treatment for chest pain and a heart condition are new in that they were not of record at the time of the previous denial.  They are material in that they contain diagnoses of heart conditions, and also suggest that there is a relationship between a heart condition and Veteran's service-connected diabetes mellitus.  More specifically, following a VA examination for diabetes mellitus in July 2010, the VA examiner noted that the evidence did not show other diabetic conditions, but he stated that potential diabetic complications found on the examination was cardiovascular disease.  The Board finds that this evidence is new and material. In essence, it relates to the unestablished fact of whether the Veteran has a current heart condition, namely mitral valvulopathy, which is related to a service-connected disability.  As such, the Veteran's claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a heart condition, including mild mitral valvulopathy, is reopened.  

REMAND

Having determined that the Veteran's claim of entitlement to service connection for a heart condition, including mild mitral valvulopathy, is reopened, VA has a duty to assist the Veteran in the development of evidence pertinent to the underlying service connection issue.  After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C. § 5103A (2012).  The specific bases for remand are set forth below.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Such assistance includes assisting the Veteran in procuring service treatment records and other relevant treatment records, and providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  

A review of the claims folder indicates there are conflicting medical opinions concerning the nature and etiology of the Veteran's claimed heart condition.  Significantly, following the July 2010 VA examination for diabetes mellitus, stated that the evidence does not show other diabetic conditions, but he stated that potential diabetic complications found on the examination was cardiovascular disease.  On the occasion of a VA heart examination in October 2010, the examiner stated that there was no evidence of congestive heart failure or pulmonary hypertension.  The diagnosis was mild mitral valvulopathy.  The examiner further stated that no ischemic heart disease was present.  The examiner opined that it is less likely as not the Veteran's current mild mitral valvulopathy is related to his service connected diabetes mellitus, type 2.  The examiner explained that diabetes does not cause mitral valve calcification.  However, the examiner did not provide an opinion as to whether the diagnosed heart disease was caused or aggravated by active service.  

During the December 2017 hearing, the Veteran maintained that his heart disease developed as a result of military service.  The Veteran related that he has experienced increased problems due to his claimed heart condition.  It was reported that the Veteran had a stroke in 2016.  The representative maintains that the Veteran has now been diagnosed with ischemia, coronary artery disease and coronary artery disease; as such, he now has coronary artery disease that could be presumptively related to his exposure to Agent Orange.  

VA treatment records dated from January 2002 to November 2017 indicate that the Veteran received follow up evaluation and treatment for complaints of chest pain.  These records show that the Veteran continued to report a history of ischemic heart disease.  These records show that the Veteran underwent a left heart catheterization and coronary angiography in February 2013; the diagnoses were CAD, mild and non-obstructive on catheterization in 2013 and myocardial bridge.  

Submitted at the hearing was a private hospital report, which shows that the Veteran was admitted to a private hospital in March 2016 for weakness.  The discharge diagnosis was stroke.  

Based on these facts, the Board finds that an additional VA examination and medical opinion are needed to determine the nature and etiology of any congestive heart failure that has been present during the pendency of the appeal.  

Therefore, the case is hereby REMANDED to the AOJ for the following actions:

1.  Send a letter to the Veteran asking him to identify the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his heart condition.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, must be obtained, to the extent possible, and associated with the claims folder.  All attempts to procure records should be documented in the file. If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  Thereafter, ensure that the Veteran is scheduled for a VA examination to determine the nature and etiology of any heart disease found.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

(a)  The examiner is asked to identify all heart conditions that the Veteran has.  The examiner must provide an opinion as to whether the Veteran has ischemic heart disease and support such opinion with a rationale.

(b)  The examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently identified heart condition had its onset during, or is otherwise related to, the Veteran's active service, to include his exposure to herbicides? 

(b).  The examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently identified heart condition is proximately due to or a result of the Veteran's service-connected diabetes mellitus?

(c).  The examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently identified heart condition was aggravated (chronically worsened beyond its natural progression) by the Veteran service-connected diabetes mellitus.  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's heart condition prior to aggravation by the service-connected diabetes mellitus.  The examination report must include a complete rationale for all opinions expressed.  

3.  To help avoid future remand, ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, re-adjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, furnish to him and his representative a supplemental statement of the case (SSOC) and allow an appropriate opportunity to respond thereto before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


